Citation Nr: 1416122	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1961 to October 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of February 2010 of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and assigned a 10 percent rating.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This claim was previously before the Board in November 2013.  At that time, the Board denied the Veteran's claim for an increased rating for tinnitus, and it remanded the claim for an increased rating for bilateral hearing loss.  The development ordered by the Board in its November 2013 remand has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for a psychiatric disorder secondary to service-connected hearing loss and tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Since the grant of service connection, the Veteran has had, at worst, Level III hearing in the right ear and Level VI hearing in the left ear.  





CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in February 2010 and December 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  These examinations contain sufficient information for the Board to decide the Veteran's claim.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Initial Rating for Bilateral Hearing Loss

Legal Framework

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  

A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  

Facts

In an August 2009 letter, the Veteran stated that he wears hearing aids in order to discern sounds and hear others talking.  

At a VA audiology examination in February 2010, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
25
50
60
45
76
LEFT
45
35
60
70
53
64

These results correspond to Level III hearing on the right and Level VI hearing on the left pursuant to Table VI.  No pattern of exceptional hearing loss is shown in either ear.  

The examiner noted the functional impairments that resulted from the Veteran's hearing loss, including difficulty listening in all situations.  The Veteran stated that he only feels that he can hear well if he can see a person's face to pick up on visual cues, and he reported difficulties in all areas of communication as a result of his hearing loss.  

In his August 2010 notice of disagreement, the Veteran stated that he had difficulties talking to people in groups or face to face.  He stated that he cannot have phone conversations, and that he argues with his wife after he asks her to repeat herself.  In his March 2011 substantive appeal, the Veteran stated that his hearing aids do not help him discriminate background noise, and that it is hard to have a conversation or go to a theater.  He stated that he is embarrassed by his hearing loss.  

At a VA audiology examination in December 2013, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
35
55
65
50
92
LEFT
45
40
55
65
51
92

These results correspond to Level I hearing in both the right and the left ears.  No pattern of exceptional hearing loss is shown in either ear.  The examiner noted that the Veteran's hearing loss did not impact the ordinary conditions of his daily life, including his ability to work.  





Analysis

The February 2010 audiological examination reflects worse hearing acuity than the December 2013 examination.  The combination of Level VI and Level III hearing in Table VII result in a 10 percent rating, the rating currently assigned.  The December 2013 examination results warrant a noncompensable rating.

In the absence of any additional medical evidence showing a more severe bilateral hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a higher evaluation at any time during this appeal.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). Thus, the assignment of a rating in excess of 10 percent on a schedular basis is not warranted.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. While the evidence shows that the Veteran's service-connected hearing loss disability results in decreased hearing acuity, the rating criteria reasonably describe the Veteran's disability level.

Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

The VA examinations adequately describe the functional impairments the Veteran experiences as a result of his hearing loss, including difficulty listening to conversations and difficulties in discerning sounds from background noise.  

The Veteran has not, in his statements submitted to the RO, described functional impacts beyond those addressed in the examination reports, and those impacts are not considered "exceptional," and are contemplated by the assigned evaluation.  
Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for an increased initial rating for bilateral hearing loss; there is no doubt to be resolved; and an increased initial rating for bilateral hearing loss is not warranted.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


